Citation Nr: 1737958	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  05-17 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder (claimed as gastroesophageal reflux disease (GERD) and chronic gastritis), to include as due to herbicide (Agent Orange) exposure, and to include as secondary to service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to an initial compensable disability rating for erectile dysfunction.

[The issues of entitlement to an increased disability rating greater than 70 percent for service-connected PTSD; and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, are the subject of a separate decision issued by another Veterans Law Judge.]


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1967 to April 1972 and from October 1990 to June 1991.  He also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the National Guard.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in October 2004, October 2007, and August 2013.

In November 2009, February 2012, July 2013, and May 2016, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

In June 2009, the Veteran testified at a Board videoconference hearing before a Veteran's Law Judge (VLJ) who has since retired from the Board.  The Veteran was offered another hearing before a different VLJ who would ultimately decide this appeal.  The Veteran responded that he wanted a new hearing with a different VLJ.  See generally 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016) (the Board member who conducts the hearing will participate in making the final determination of the claim).  In June 2012, the Veteran presented testimony at a Board videoconference hearing before the undersigned Acting VLJ.  Transcripts of both hearings are of record.  

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning the claims for service connection for diverticulitis; service connection for chronic kidney disease; service connection for a left knee disorder; service connection for chronic obstructive pulmonary disease (COPD); and an increased rating greater than 30 percent for bronchitis, as shown in the electronic claims file (VBMS).  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issues presently before the RO pertaining to service connection for diverticulitis; service connection for chronic kidney disease; service connection for a left knee disorder; service connection for COPD; and an increased rating greater than 30 percent for bronchitis will be the subject of a later Board decision, if ultimately necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board confers on the claimant a legal right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Substantial compliance with the remand order, not strict compliance, is required.  Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  However, failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Stegall, 11 Vet. App. at 271.

First, with regard to all three issues on appeal, the AOJ did not substantially comply with the development requested in the Board's earlier May 2016 remand.  Specifically, the AOJ did not substantially comply with Instructions #1, #4, #5, and #6 of the May 2016 Board remand.  There is no indication on either the Virtual VA paperless claims processing system or on VBMS or on VACOLS that the AOJ substantially complied with these particular instructions.  

As to Instruction #1, the AOJ failed to issue a Statement of the Case (SOC) for the issue of entitlement to an initial compensable disability rating for erectile dysfunction, pursuant to the Court's decision in Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

As to Instruction #4, the AOJ failed to schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of all bilateral foot disabilities diagnosed since his service connection claim was filed in August 2003.

As to Instruction #5, the AOJ failed to obtain a supplemental VA medical opinion from the same VA examiner who conducted the August 2013 VA examination, for the issue of service connection for GERD, to include as due to herbicide (Agent Orange) exposure, and to include as secondary to service-connected PTSD. 
  
As to Instruction #6, the AOJ failed to readjudicate the claims for service connection for a bilateral foot disorder and for a gastrointestinal disorder, by way of a rating decision (if granted) or a Supplemental Statement of the Case (SSOC) (if denied).  

In short, although it will result in additional delay in adjudicating the appeal, a remand is required to ensure substantial compliance with the Board's previous May 2016 remand for all three issues on appeal.  

As the three issues on appeal are already being remanded for Stegall compliance, the Board sees the Veteran's VA treatment records on file at the San Antonio, VA Medical Center (VAMC) date to July 2016.  If the Veteran has since received additional VA treatment since July 2016, these records should be obtained.  VA's duty to assist includes obtaining records of VA medical treatment identified by the Veteran, regardless of their relevance.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  VA must continue to obtain such records unless it is documented that the records do not exist or that further efforts would be futile.  38 U.S.C.A. § 5103A(c)(2) (West 2014); 38 C.F.R. § 3.159(c)(2), (c)(3) (2016).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain VA treatment records from the San Antonio, Texas VAMC dated from July 2016 to the present, and associate them with the claims file.  

All attempts to secure these VA records, and any response received, must be documented in the claims file.  If no VA records are available, a response to that effect is required and should be documented in the file.

2.  After completion of the above development, the AOJ should substantially comply with the development requested by the Board in its earlier May 2016 remand.  Specifically, the AOJ should substantially comply with Instructions #1, #4, #5, and #6 of the May 2016 Board remand.  (There is no indication on either Virtual VA, or VBMS, or VACOLS that the AOJ substantially complied with these particular instructions).

In particular, the AOJ should undertake the following development:

(A) Issue a SOC for the issue of entitlement to an initial compensable disability rating for erectile dysfunction, pursuant to the Court's decision in Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), as directed by the Board in Instruction #1 of the May 2016 remand.  

(B) Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of all bilateral foot disabilities diagnosed since his service connection claim was filed in August 2003, as directed by the Board in Instruction #4 of the May 2016 remand.  

(C) Obtain a supplemental VA medical opinion from the same VA examiner who conducted the August 2013 VA examination, for the issue of service connection for a gastrointestinal disorder, to include as due to herbicide (Agent Orange) exposure, and to include as secondary to service-connected PTSD.  This was directed by the Board in Instruction #5 of the May 2016 remand.  

(D) Readjudicate the claims for service connection for a bilateral foot disorder and for a gastrointestinal disorder, by way of a rating decision (if granted) or a SSOC (if denied), as directed by the Board in Instruction #6 of the May 2016 remand.  

*** In undertaking the above development, the AOJ should refer to and follow the specific instructions listed by the Board in its earlier May 2016 remand. ***


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. VAN WAMBEKE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

